974 F.2d 1332
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph SLEDGE, Jr., Petitioner-Appellant,v.H. W. FISHER, Respondent-Appellee.
No. 92-6649.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 13, 1992Decided:  August 31, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-92-348-HC-BR)
Joseph Sledge, Jr., Appellant Pro Se.
E.D.N.C.
Dismissed.
Before PHILLIPS, MURNAGHAN, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Joseph Sledge, Jr. seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Sledge v. Fisher, No. CA-92-348-HC-BR (E.D.N.C. May 28 and June 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We construe Sledge's fourth ground for relief as simply an attempted explanation for why his other three claims allegedly were not presented in his previous petitions rather than as a separate ground for habeas relief